By agreement of the parties, entered of record in cause of Southern Surety Company, a Corporation, et al., Plaintiffs in Error v. Atlas Supply Company. et al., Defendants in Error, No. 7040 on the docket of this court, all the issues of fact and law being the same as in case No. 6435, the same were submitted and argued together, with the further agreement that Whatever judgment was rendered in case No. 6435 (Lohr  Trapnell et al. v. H. W. Johns-Manville Co. et al., 77 Oklahoma) should control in this case.
It is therefore accordingly ordered that the judgment of the trial court in this cause, No. 7040, be, in all things, affirmed.